DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020 was filed after the mailing date of the application on 11/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a monitor-and-control module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a power-generation device”, “a power-conversion device”, “a power-distribution device” in claim 1, “ a monitor-and-control module” in claim 4, “a temperature adjustment device” in claim 13 and “an energy storage module” in claim 16.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

	“A temperature adjustment device” corresponds to a cold air conditioner, a heater or an air conditioner (paragraph 0042 of the published application).
	“An energy storage module” corresponds to a plurality of batteries (paragraph 0038 of the published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 further recites the limitations “a power-conversion device, disposed in the accommodating space and configured to convert the clean power into a converted power; and a power-distribution device, disposed in the accommodating space and configured to output the converted power to an external load or an external power grid”. The term “device” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which a power-conversion device configured to convert the clean power into a converted power; and a power-distribution device configured to output the converted power to an external load or an external power grid. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of converting the clean power into a converted power; and outputting the 
Claim 4 further recites the limitations “a monitor-and-control module, configured to control the fins to open when the clean energy power supply system starts up”. The term “module” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique controlling the fins to open when the clean energy power supply system starts up. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of controlling the fins to open when the clean energy power supply system starts up. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a power-conversion device”, “a power-distribution device”  and “a monitor-and-control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification does not disclose a structure which is capable of converting the clean power into a converted power; and outputting the converted power to an external load or an external power grid or controlling the fins to open when the clean energy power supply system starts up.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-3, 5-16 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8. 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (CN 105848448) in view of Park (KR 20190000470) and Van Straten (US 20170222475).
Regarding claim 1, Hui teaches a clean energy power supply system (Figs. 1-3), comprising: a container  (1, 2), having an internal space (interior of 1 and 2) and a rear door (13); a power-generation device (8) but fails to explicitly teach a thermal insulation wall, located in the 
However Park teaches a thermal insulation wall (113), located in the internal space and adjacent to the rear door (Fig. 2), wherein the thermal insulation wall is configured to divide the internal space into an accommodating space (110a, 110b, paragraph 0039) and a separated space (110c) wherein the thermal insulation wall is configured to block external airflow flowing through the rear door so as to maintain the temperature of the accommodating space (paragraph 0029, 0032, 0042) to maximize space.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the energy supply system of Hui to include a thermal insulation wall, located in the internal space and adjacent to the rear door, wherein the thermal insulation wall is configured to divide the internal space into an accommodating space and a separated space, wherein the thermal insulation wall is configured to block external airflow flowing through the rear door so as to maintain the temperature of the accommodating space in view of the teachings of Park to maximize space. 
The combined teachings teach the invention as described above but fail to explicitly teach a power-generation device disposed in the accommodating space of the container; a power-
However, Van Straten teaches a power-generation device (10) disposed in the accommodating space of the container (interior of 12, the interior of 12 correspond to 110a or 100b of Park); a power-conversion device (33), disposed in the accommodating space (interior of 12, the interior of 12 correspond to 110a or 100b of Park)and configured to convert the clean power into a converted power (paragraph 0040); and a power-distribution device (32), disposed in the accommodating space (interior of 12, the interior of 12 correspond to 110a or 100b of Park) and configured to output the converted power to an external load or an external power grid (an AC electrical output that may be used to power one or more devices, paragraph 0039) to provide an efficient way to generate electricity.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the energy supply system of the combined teachings to include a power-generation device disposed in the accommodating space of the container; a power-conversion device, disposed in the accommodating space and configured to convert the clean power into a converted power; and a power-distribution device, disposed in the accommodating space and configured to output the converted power to an external load or an external power grid in view of the teachings of Van Straten to provide an efficient way to generate electricity.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a 
Regarding claim 2, the combined teachings teach wherein a plurality of rotatable fins (132, pg. 2. line 10 of Hui) is disposed on the rear door for allowing the external airflow to flow through the rear door into the separated space when the fins are rotated and opened (pg. 2. line 10 of Hui).
Regarding claim 4, the combined teachings teach wherein the clean energy power supply system further comprises a monitor-and-control module (main control unit, pg 1, paragraph 8, 12 and 14 of Hui), configured to control the fins to open when the clean energy power supply system starts up (pg 1, paragraph 8, 12 and 14 of Hui).
Further, it is understood, claim 4 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 5, the combined teachings teach the thermal insulation wall includes a first cover (cover for 150, 120 of Park) corresponding to at least one fan air inlet (one of ordinary skill in the art would recognize a fan being a structure that would be associated with the heat exchanger 150 or air conditioner 120 of Park) of the power-generation device.
Regarding claim 6, the combined teachings teach wherein the fan air inlet faces the rear door (Fig. 3 of Park).
Regarding claim 7, the combined teachings teach wherein the fan air inlet faces a base plate of the container (Fig. 3 of Park).
Regarding claim 8, the combined teachings teach the thermal insulation wall further includes a second cover (111a, 111b, 111c of Park) the clean energy power supply system further comprises a plurality of shock absorbers (111a of Park) disposed between the power-generation device and a base plate of the container (bottom of 110 of Park), and the second cover corresponds to positions of the plurality of shock absorbers (Fig. 1 and 3 of Park).
Regarding claim 12, the combined teachings teach the clean energy power supply system further comprises a heat insulating layer disposed on inner wall surfaces of the container (heat insulating layer, paragraph 0028, 0032 of Park).
Regarding claim 13, the combined teachings teach the clean energy power supply system further comprises a temperature adjustment device (5 of Hui, 120, 150 of Park) configured to adjust the temperature of the accommodating space within the container.
Further, it is understood, claim 13 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 14, the combined teachings teach wherein the clean energy power supply system further comprises a fuel storage tank (8 of Hui, fuel paragraph 0057 of Van Straten) disposed in the internal space, and the power-generation device is configured to draw fuel from the fuel storage tank (paragraph 0057 of Van Straten).

Regarding claim 15, the combined teachings teach the clean energy power supply system further comprises at least one socket (ac electrical output, paragraph 0039, 0041 of Van Straten) which is connected to the power-distribution device and is disposed on a sidewall of the container, and the at least one socket has dustproof and waterproof functions (one of ordinary skill in the art would recognize based on the locations described for generator 10 of Van Straten the ac electrical output would be dust and waterproof, paragraph 0057).
Regarding claim 16, the combined teachings teach the clean energy power supply system further comprises an energy storage module (batteries 34 of Van Straten, 10 of Park), configured to store the clean power from the power-generation device (paragraph 0037, 0039 of Van Straten, 0023 of Park).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (CN 105848448) in view of Park (KR 20190000470) and Van Straten (US 20170222475) and in futher view of Yang (CN 201134982).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein the rear door is made of a material whose thermal conductivity coefficient is lower than that of metal.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the energy supply system of the combined teachings to include the rear door is made of a material whose thermal conductivity coefficient is lower than that of metal in view of the teachings of Yang to provide a simple structure that is energy-saving, flame-retardant and has a long service life.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (CN 105848448) in view of Park (KR 20190000470) and Van Straten (US 20170222475) and in further view of Ballantine et al (US 20190190053).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach the shock absorbers include at least one of a spring, a hydraulic cylinder, a pneumatic cylinder, and an elastic pad, and the shock absorbers are fixed to the base plate.
However, Ballantine teaches the shock absorbers include at least one of a spring (2802, paragraph 0138) and the shock absorbers are fixed to the base plate (2606) to absorb vibration and shock while shipping containers.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the energy supply system of the combined teachings to include the shock absorbers include at least one of a spring in view of the teachings of Ballantine to absorb vibration and shock while shipping containers.
Regarding claim 10, the combined teachings teach wherein the thermal insulation wall further includes a third cover (18 includes a cabinet, paragraph 0054 of Ballantine) corresponding to a position of the power-conversion device (Fig. 5 of Ballantine).
Regarding claim 11, the combined teachings teach wherein the power-generation device includes an exhaust port (232 of Ballantine), and the thermal insulation wall further includes an opening (flow into 232 of Ballantine) configured to communicate with the exhaust port through a conduit (232, 234 of Ballantine).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763